PER CURIAM.
We affirm this appeal and cross-appeal from the final judgment dissolving the marriage of the parties in all respects except one. As equitable distribution the court awarded to the wife one-half of the husband’s present interest in his law firm’s wage continuation and retirement plan, valued by the court at $109,026.00. There was, however, insufficient evidentiary support for that factual finding of value. Rather, the evidence shows that the husband had, as of the date of separation, only a partially vested interest in the plan (twelve percent) according to a vesting schedule equating that percentage with his six-year employment with the firm. The court’s finding, that the total present value' of the plan is $218,053.00, would be the value of the plan had the husband been with the firm for twenty years, i.e., fully vested. Accordingly, we modify the judgment to reflect that the present value of the husband’s plan is $26,166.36, and that the award to each party of one-half interest in this plan should be valued at $13,083.18. We have examined all the- parties’ other arguments but find them unpersuasive.
As modified, we affirm the judgment.
DANAHY, A.C.J., and LEHAN and PATTERSON, JJ., concur.